FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                        JANUARY 6, 2022
                                                                   STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                 2022 ND 7

State of North Dakota,                                 Plaintiff and Appellee
     v.
Brent Allen Castleman,                              Defendant and Appellant



                                No. 20210011

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Michael P. Hurly, Judge.

REVERSED.

Opinion of the Court by Tufte, Justice, in which Chief Justice Jensen and
Justices VandeWalle, Crothers, and McEvers joined. Justice McEvers filed a
concurring opinion, in which Justice VandeWalle joined.

Christopher W. Nelson, Assistant State’s Attorney, Minot, N.D., for plaintiff
and appellee.

Kyle R. Craig, Minot, N.D., for defendant and appellant.
                             State v. Castleman
                                No. 20210011

Tufte, Justice.

[¶1] Brent Castleman appeals from a criminal judgment after a jury
convicted him of child abuse. He argues there was insufficient evidence to
establish a mental injury. We reverse.

                                        I

[¶2] Castleman was charged with four counts of child neglect and six counts
of child abuse. After the preliminary hearing, the district court dismissed the
child neglect charges for a lack of probable cause. Castleman moved to dismiss
the remaining charges, and the court dismissed three of the child abuse counts.
Castleman went to trial on the remaining three counts of child abuse, including
abuse of a child under the age of six by willfully inflicting mental injury to the
child, a class B felony. This count alleged he had caused the child mental injury
by assaulting the child’s mother in view of the child.

[¶3] At trial, the mother testified she was in her daughter’s bedroom when
Castleman entered the room, screamed at her, held her by the neck, and
pushed her face into a pillow. Castleman said to his wife, “I’ll rip your fucking
head off your fucking torso.” Their daughter was on the bed with the mother
during the incident. The mother testified her daughter was “really scared,”
“shaking,” and “cr[ied] a little bit.” The mother recorded audio of the incident
using her phone, which was hidden under a pillow. The recording was played
for the jury. The recording includes Castleman threatening, arguing with, and
yelling at his wife. The daughter can be heard crying for a few seconds during
the recording.

[¶4] At the close of the State’s case, Castleman moved for a judgment of
acquittal on all counts. The district court granted the motion for one count,
allowing the jury to decide the two remaining counts. During deliberations, the
jury submitted a question asking for the definition of mental injury. The court’s
response simply referred the jury back to the instructions already given and



                                        1
directed them to apply their collective understanding. The jury returned a
guilty verdict on count 1, child abuse by mental injury, and a not guilty verdict
on count 2, which alleged Castleman had inflicted bodily injury on another
child by punching him in the face.

                                         II

[¶5] The State argues Castleman failed to preserve any issue regarding a
definition of mental injury by not objecting to jury instructions or offering a
definition to be included in the instructions. Castleman preserved the issue of
sufficiency of the evidence for review on appeal by moving for judgment of
acquittal under N.D.R.Crim.P. 29. State v. O’Toole, 2009 ND 174, ¶ 8, 773
N.W.2d 201. Where a claim of insufficient evidence is preserved for appeal,
related issues of statutory interpretation are also preserved for appeal. Id. at
¶¶ 10-12.

[¶6] When reviewing the record to determine whether there was sufficient
evidence to support a conviction, we do not weigh conflicting evidence or assess
the credibility of witnesses. O’Toole, 2009 ND 174, ¶ 8. We reverse a conviction
for insufficient evidence “only when, after reviewing the evidence in the light
most favorable to the prosecution and giving the prosecution the benefit of all
inferences reasonably to be drawn in its favor, no rational fact finder could find
the defendant guilty beyond a reasonable doubt.” Id.

[¶7] A person is guilty of child abuse if the person is “a parent . . . who willfully
inflicts or allows to be inflicted upon the child mental injury or bodily injury,
substantial bodily injury, or serious bodily injury as defined by section 12.1-01-
04 . . . .” N.D.C.C. § 14-09-22(1). At issue here is whether there was sufficient
evidence of “mental injury” to support the conviction. Whether there is
sufficient evidence to support a conviction first requires us to interpret “mental
injury.”

[¶8] We review issues of statutory interpretation as follows:

      Statutory interpretation is a question of law. Statutes must be
      construed as a whole and harmonized to give meaning to related


                                         2
      provisions, and are interpreted in context to give meaning and
      effect to every word, phrase, and sentence. In construing statutes,
      we consider the context of the statutes and the purposes for which
      they were enacted. When a general statutory provision conflicts
      with a specific provision in the same or another statute, the two
      must be construed, if possible, so that effect may be given to both
      provisions. When statutes relate to the same subject matter, this
      Court makes every effort to harmonize and give meaningful effect
      to each statute.

State v. Nupdal, 2021 ND 200, ¶ 5, 966 N.W.2d 547.

[¶9] Unless defined or explained in the code, a word in a statute is
“understood in [its] ordinary sense, unless a contrary intention plainly
appears.” N.D.C.C. § 1-02-02; O’Toole, 2009 ND 174, ¶ 11. Although the code
defines the three variations of “bodily injury” in § 14-09-22(1), it provides no
corresponding definition for “mental injury.” Castleman urges the Court to
apply Minnesota’s statutory definition of mental injury, which is “an injury to
the psychological capacity or emotional stability of a child as evidenced by an
observable or substantial impairment in the child’s ability to function within a
normal range of performance and behavior with due regard to the child’s
culture.” Minn. Stat. § 260E.03, subd. 13 (2020); see also Minn. Stat. § 626.556,
subd. 2(f) (repealed 2020) (same). The State argues the words are to be
understood in their ordinary sense, but offers no definition.

[¶10] During the trial, neither party proposed a definition to include in the
jury instructions. The district court did not define “mental injury” in the jury
instructions. In response to a question during deliberations about the meaning
of “mental injury,” the court simply referred the jurors back to the instructions
already provided and directed them to apply “their collective understanding.”
The previously-provided instructions included a pattern instruction directing
the jury “in considering the evidence in this case, you may apply to the facts
and circumstances matters of common knowledge.” We have held a jury, in
reaching a verdict, may use any reasonable definition of a common word that
is not specifically defined in the instructions. O’Toole, 2009 ND 174, ¶ 12.




                                       3
[¶11] In O’Toole, we considered a challenge to the sufficiency of the evidence
supporting a conviction for reckless endangerment by “creat[ing] a substantial
risk of serious bodily injury or death to another.” 2009 ND 174, ¶ 9. On appeal,
the defendant argued he did not “create” the situation resulting in the risk of
injury. Id. at ¶ 10. The Court concluded the word was not ambiguous and its
plain meaning included a definition found in an ordinary dictionary: “to
produce or bring about by a course of action or behavior.” Id. at ¶ 11 (citing
Webster’s Third New Int’l Dictionary 532 (2002)). The code did not define the
word “create,” and no jury instruction was provided to define the term. Id. at
¶¶ 11-12. Relying in part on the common knowledge instruction, we concluded:
“The jury could use any reasonable definition of the word ‘create’ in deciding
whether O’Toole was guilty.” Id. at ¶ 12. Reviewing the evidence in the light
most favorable to the verdict, we concluded that by applying a reasonable
definition of this commonly-used verb, the jury could have found the evidence
supported a guilty verdict. Id. at ¶ 14.

[¶12] Here we are not presented with a simple action verb in common use for
which the jury’s common knowledge may yield a widely accepted, reasonable
definition. Unlike “create,” which we left to the jury’s common knowledge of
reasonable definitions, or “obtain,” to which we applied a similar rule after a
bench trial, the term “mental injury” is not a term in common use or for which
dictionaries provide definitions consistent with common understanding.
O’Toole, 2009 ND 174, ¶ 12; State v. Rufus, 2015 ND 212, ¶ 19, 868 N.W.2d 534
(applying dictionary definition for “obtain” and concluding it was “broad
enough to encompass” the charged conduct). Black’s Law Dictionary contains
no definition of “mental injury.” Neither does Webster’s Third New
International Dictionary (3d ed. 2002). If broken up into its component parts,
“mental” and “injury,” the combined term conceivably encompasses any harm
relating to the mind, whether brief or lasting, and whether mild or severe. We
conclude that “mental injury” is not among the commonly-used words or
phrases for which the jury may apply whatever definition it deems reasonable.

[¶13] We have not yet exhausted our tools of statutory interpretation. We read
statutes as a whole, reading each section in context with related provisions.



                                       4
Motisi v. Hebron Pub. Sch. Dist., 2021 ND 229, ¶ 13. Section 14-09-22(1),
N.D.C.C., refers to both “mental injury” and three variations of “bodily injury.”
Unlike the undefined term “mental injury,” “bodily injury” is defined by
reference to the criminal code definition in N.D.C.C. § 12.1-01-04(4). The
definition of “bodily injury” expressly includes both “any impairment of
physical condition” and temporary physical distress, “including physical pain.”
But our examination of this parallel definition of bodily injury is inconclusive
in determining the plain meaning of “mental injury.” Because the bodily injury
definition expressly “includ[es] physical pain,” in an assault case the element
may be satisfied by brief pain resulting from a shove or a kick. State v. Hamre,
2019 ND 86, ¶¶ 25-26, 924 N.W.2d 776; State v. Hannah, 2016 ND 11, ¶¶ 9-10,
873 N.W.2d 668. A simple conversion of the definition from physical to mental
would be one possible way to define mental injury, but it is not obvious that
one should determine the meaning of “mental injury” in this way to conclude
“‘mental injury’ means any impairment of mental condition, including mental
pain.” Although the legislature could have expressly provided such a definition,
it has not. If the legislature intends to criminalize as child abuse a broad
swathe of behavior, including any willful act causing a child to cry, it must do
so with more specificity than the undefined term “mental injury.”

[¶14] In State v. Vetter, we considered whether the same statute put a
reasonable person on notice of what constitutes child abuse. 2019 ND 262, ¶ 9,
934 N.W.2d 543. In that case, we said “pain,” as used in the definition of the
term “bodily injury” and applied in the child abuse statute, was to be measured
by common understanding and practice. Id. (citing N.D.C.C. §§ 14-09-22 and
12.1-01-04(4)). We have identified no comparable common understanding and
practice by which a jury may measure “mental injury” or whether brief crying
may constitute such an injury.

[¶15] The legislature has also addressed the problem of child abuse in chapter
50-25.1, N.D.C.C. In this chapter, “abused child” is defined as a minor
“suffering from abuse as defined in section 14-09-22.” N.D.C.C. § 50-25.1-02(3).
The cross references between chapter 50-25.1, section 14-09-22, and section
12.1-01-04 provide some indication that child abuse is intended to have the



                                       5
same scope across these disparate provisions addressing the same social
problem. See Simons v. State, 2011 ND 190, ¶¶ 9-10, 803 N.W.2d 587
(describing the “complex maze” of related statutes). In Walton v. N.D. Dep’t of
Human Servs., this Court interpreted an earlier version of chapter 50-25.1,
which required “serious physical harm” evidenced by “negative changes”
resulting from “physical or mental injury.” 552 N.W.2d 336, 340-41 (N.D. 1996).
Under that standard, we concluded a reasonable person could not find child
abuse where the “evidence shows the Waltons struck children with their hands,
called the children ‘naughty’ or ‘stupid’ and told them they were too big to cry,
had arguments in front of the children, and limited the children’s use of toilet
paper.” Id. at 341. In Simons, we recognized that after Walton the standard for
child abuse under chapter 50-25.1 had been “significantly lower[ed]” to
correspond to the standard for establishing simple assault, which is satisfied
by testimony that the victim “suffer[ed] some undefined amount of physical
pain.” 2011 ND 190, ¶ 14. The legislative amendments described in Simons
clarified and broadened the scope of child abuse by physical or bodily injury,
but they did not resolve the scope of “mental injury.”

[¶16] We conclude that the ordinary meaning of “mental injury” as used in
§ 14-09-22(1) requires mental suffering and trauma that has some lasting, non-
transitory effect. This may be shown by evidence of a medical diagnosis,
counseling, behavioral changes, or other lasting effects of psychological,
emotional, or other mental trauma. Without a clear statutory expression of
intent to criminalize willfully causing a child to feel fear, to cry, or to suffer
other temporary mental discomfort that might conceivably fall within mental
or emotional harm, we cannot conclude that the plain meaning of mental injury
sweeps so broadly.

[¶17] Castleman asserts the evidence of brief crying and the lack of any
evidence of counseling, medical records, or mental health diagnosis show the
child did not suffer a mental injury. The evidence in the record here is limited
to the mother’s testimony that her daughter was shaking and crying and the
audio recording of a few seconds of the child crying. There is no evidence that
there was any lasting effect on the child’s psychological, emotional, or mental



                                        6
health. On this record, there is an insufficient evidentiary basis to establish
mental injury.

                                      III

[¶18] We reverse the criminal judgment.

[¶19] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte



McEvers, Justice, concurring.

[¶20] I agree with, and have signed with the majority that the evidence in this
case was insufficient to prove beyond a reasonable doubt that the child had
suffered a mental injury based on Castleman’s conduct. In other words, the
State needed to show more to prove the charge.

[¶21] I would point out, after review of the evidence, including the recording of
Castleman assaulting the mother and threatening and verbally abusing her in
the presence of the child, this appears to be a classic case of domestic violence
which often results in harm to the child. Domestic violence as defined in
N.D.C.C. § 14-07.1-01 includes: “physical harm, bodily injury, sexual activity
compelled by physical force, assault, or the infliction of fear of imminent
physical harm, bodily injury, sexual activity compelled by physical force, or
assault, not committed in self-defense, on the complaining family or household
members.”

[¶22] It is not uncommon for children who are raised in violent homes to
experience long-term negative emotional, mental or behavioral impacts of
domestic violence, even when they are not the target of the abuse. ND Domestic
Violence Benchbook § 2.5. Children who witness domestic violence may also
demonstrate aggressive behavior, depression, or have cognitive deficiencies,


                                       7
and are at greater risk to develop serious health problems. Id. None of these
potential impacts was demonstrated by the evidence.

[¶23] There is no separately defined crime of domestic violence under North
Dakota law unless a crime otherwise defined is committed in the course of
domestic violence. If the legislature wants to protect children from domestic
violence, perhaps it should include exposure of the child to domestic violence
as part of the definition of child abuse.

[¶24] Lisa Fair McEvers
      Gerald W. VandeWalle




                                      8